DETAILED ACTION
	This Office Action, based on application 16/059,039 filed 9 August 2018, is filed in response to applicant’s amendment and remarks filed 27 August 2021.  Claims 1-16 have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 7, 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASNAASHARI et al (US PGPub 2010/0228940) in further view of MING (US PGPub 2005/0144512).

With respect to Claims 1 and 9, ASNAASHARI discloses a memory management method/storage controller (Fig 9, controller 920) for a storage device having a rewritable non-volatile memory module (Fig 1, 102; ¶ [0020] - memory array 102 can be e.g. NAND flash memory), wherein the rewritable non-(Fig 1, 104-x; ¶ [0019] – memory array 102 includes multiple physical blocks 104-0…104-B), the physical blocks are divided into N planes (Fig 2, PLANE 0 202-1 and PLANE 1 202-0; ¶ [0029] – each memory array may be divided into a first and second plane), each of the N 5planes has M physical blocks corresponding to M block stripes and ordered based on a first order (Fig 2, Superblocks 245-T {analogous to ‘block stripes’}; ¶ [0035] – a superblock may be collection of physical blocks that includes a physical block from a plan within each of at least two memory arrays; ¶ [0030] – each physical block within an array has an associated block position within the planes {thus the physical blocks are ‘ordered’), M and N being positive integers, and the memory management method comprising: 
scanning the physical blocks to identify one or more bad physical blocks in a block stripe among the M block stripes (¶ [0046] – defective blocks may be determined at various times during a lifetime of an array including upon preliminary testing after manufacture and upon operational use based on the number of programming and erase cycles), wherein each of the M block stripes includes N physical blocks in the N planes orders at a same position in the first order (Abstract – a super block {‘block stripe’} includes a physical block from each of the at least two planes);  10
performing a bad physical block remapping operation on the one or more bad physical blocks (¶ [0072] – the memory controller may assign a particular number of blocks within each plane to be used to replace bad physical blocks within the plane) to update a virtual block stripe management table to fix the one or more bad physical blocks in the block stripe to generate a fixed block stripe (¶ [0102] – a look up table (LUT) provides logical to physical block mappings assigned to superblocks; ¶ [0105] – entries of LUT 842 may include entries that correspond to a super block of type 2 e.g. a super block having one or more physical blocks assigned thereto that have different block positions), wherein (¶ [0067-0071] – if one of more of the physical blocks at a particular block position is a bad block, then each of the non-defective blocks at that particular block position are assigned to a particular super block in which one or more replacement physical blocks are assigned to the particular super block as replacements for the bad blocks; since the super block replaces all bad blocks {‘unavailable blocks’} with replacement blocks, the super block does not contain any unavailable physical blocks after reassignment); and
performing a first writing operation under a multiple plane write mode based on the updated virtual block stripe management table (¶ [0102] – an LBA can be received by a memory controller in association with a program operation, and a LUT may provide physical locations based on the received LBA),
wherein the bad physical block remapping operation comprises:  15
determining whether there is one or more available physical blocks ordered after a jth physical block in an ith plane of the N planes if the jth physical block in the ith plane is identified as a bad physical block, wherein i is a positive integer less than or equal to N, and j is a positive integer less than or equal to M (Fig 7; ¶ [0099] – each of the physical blocks at block positions BP12, BP13, and BP14 are assigned for remapping a respective bad block 747 of positions BP0-BP11 and can be assigned to a particular super block of type 2), 
wherein in response to determining that there are the one or more available physical 20blocks ordered after the jth physical block in the ith plane, a last available physical block in the one or more available physical blocks is chosen based on the first order as a sacrificed physical block for fixing the jth physical block (Fig 7 – e.g. the BAD BLK {‘the jth physical block’} of Array 0, Plane 0, position BP2 of super block 745-2A is reassigned to the replacement physical block {‘a sacrificed physical block’} of Array 0, Plane 0, position BP12), and mapping information corresponding to the jth physical block recorded in the virtual block stripe management table is updated based on a physical address of the sacrificed physical block to complete - 45 -File: 77605usfthe bad physical block remapping operation corresponding to the jth physical block, wherein the mapping information corresponding to the jth physical block indicates that a physical address of the jth physical block is replaced by the physical address of the sacrificed physical block (Fig 8B, 8C; ¶ [0108] – each entry 862-0…862-N-1 include logical to physical addressing corresponding to a particular physical block assigned to a particular type 2 super block).
ASNAASHARI may not explicitly disclose wherein performing the first writing operation under the multiple plane write mode based on the updated virtual block stripe management table comprises: identifying write data corresponding to the first writing operation; dividing the write data to N pieces of target write data corresponding to the N target physical blocks in the fixed block stripe; and simultaneously performing sub-writing operations to write simultaneously the N pieces of target write data to the N target physical blocks of the fixed block stripe respectively, wherein a size of the N pieces target write data is less than or equal to a total capacity of the N target physical blocks. 
However, MING discloses wherein performing the first writing operation under the multiple plane write mode based on the updated virtual block stripe management table comprises: identifying write data corresponding to the first writing operation (¶ [0006-0008] – ‘storing a data’); dividing the write data to N pieces of target write data corresponding to the N target physical blocks in the fixed block stripe (¶ [0008] – data is split into several blocks an assigned to a separate physical disk – ‘data stripping’); and simultaneously performing sub-writing operations to write simultaneously the N pieces of target write data to the N target physical blocks of the fixed block stripe respectively (¶ [0008] – data access operation is performed simultaneously), wherein a size of the N pieces target write data is less (¶ [0006] – data is written to physical disks in a way to prevent data loss; if the size of the data were greater than the capacity of which to store the data, then data loss would occur.  Thus, the size of data written must be equal to or less than the capacity of the blocks when data loss is prevented).
ASNAASHARI and MING are analogous art because they are from the same field of endeavor of memory storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ASNAASHARI and MING before him or her, to modify the memory controller of ASNAASHARI to include simultaneous writing as taught by MING.  A motivation for doing so would have been to provide better data access efficiency (¶ [0006]).  Therefore, it would have been obvious to combine ASNAASHARI and MING to obtain the invention as specified in the instant claims.

With respect to Claims 156 and 14, the combination of ASNAASHARI and MING disclose the method/controller as claimed in each respective parent claim.
ASNAASHARI further discloses performing a second writing operation under the multiple plane write mode based on the virtual block stripe management table comprises: identifying one or more first virtual block stripes based on the virtual block 20stripe management table (¶ [0102] – a look up table (LUT) provides logical to physical block mappings assigned to superblocks; ¶ [0105] – entries of LUT 842 may include entries that correspond to a super block of type 2 e.g. a super block having one or more physical blocks assigned thereto that have different block positions), wherein the one or more first virtual block stripes do not contain any unavailable physical block (¶ [0067] – if each physical block at a particular block position is not defective, then the blocks at that particular block position are assigned to a particular super block; since the super block does not contain any bad blocks {‘unavailable blocks’}, the super block does not contain any unavailable physical blocks); and choosing a blank target virtual block (¶ [0006] – memory block selection may determine which of the physical blocks are to be written to), wherein the blank target virtual block stripe includes N target physical blocks corresponding to the N planes; (¶ [0051-0052] – physical blocks may be assigned based on a particular LBA received in conjunction with an operation according to mappings of a LUT).  
MING further discloses identifying write data corresponding to the second writing operation (¶ [0006-0008] – ‘storing a data’); dividing the write data to N pieces of target write data corresponding to the N target physical blocks in the blank target virtual block stripe (¶ [0008] – data is split into several blocks an assigned to a separate physical disk – ‘data stripping’); and simultaneously performing sub-writing operations to simultaneously write the N pieces of the target write data to the N target physical blocks of the blank target virtual block stripe respectively (¶ [0008] – data access operation is performed simultaneously), wherein a size of the N pieces of target write data is less than or equal to a total capacity of the N target physical blocks (¶ [0006] – data is written to physical disks in a way to prevent data loss; if the size of the data were greater than the capacity of which to store the data, then data loss would occur.  Thus, the size of data written must be equal to or less than the capacity of the blocks when data loss is prevented).

With respect to Claims 7 and 15, the combination of ASNAASHARI and MING disclose the method/controller as claimed in each respective parent claim.
ASNAASHARI further discloses wherein writing simultaneously the N pieces of the target write data to the N target physical 5blocks of the blank target virtual block stripe respectively comprises: identifying N mapping information corresponding to the N target physical blocks from the virtual block stripe management table based on the blank target virtual block stripe; and 10identifying N physical addresses respectively belonging to the N planes based on the N mapping information, so as to simultaneously write the N pieces of the target write data to the N physical addresses (¶ [0051-0052] – physical blocks may be assigned based on a particular LBA received in conjunction with an operation according to mappings of a LUT).  

Claims 2, 3, 8, 10, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASNAASHARI in further view of MING and KIM et al (US Patent 6,381,176).

With respect to Claims 52 and 10, the combination of ASNAASHARI and MING disclose the method/controller as claimed in each respective parent claim.
ASNAASHARI further discloses wherein if the virtual block stripe management table belongs to a first type, the virtual block stripe management table comprises a first virtual block stripe bitmap and a first virtual block stripe remapping table, wherein a state column of the first virtual block stripe bitmap records M state 10values ordered based on the first order and respectively corresponding to M virtual block stripes, wherein each of the M state values comprises: a first type state value, indicating that all physical blocks in a virtual block stripe corresponding to the first type state value are normal, wherein the first type 15state value further indicates that the virtual block stripe corresponding to the first type state value does not contain any bad physical block (Fig 8A; ¶ [0104] – Table 842 is a table that includes entry 850-0 representing an entry corresponding to super blocks of type 1, wherein super blocks of type 1 share a common block position, and a single entry can be used to determine the physical location of all physical blocks of the super block); a second type state value, indicating that a virtual block stripe corresponding to the second type state value contains one or more bad physical blocks fixed through performing the bad physical block remapping operation (Fig 8A-8C; ¶ [0105] - Table 842 is a table that includes entry 852 representing an entry corresponding to a super block of type 2, wherein super blocks of type 2 have one or more physical blocks assigned thereto that have different block positions);  20a third type state value, indicating that a virtual block stripe corresponding to the third type state value (Fig 8A-8C; ¶ [0105] - Table 842 is a table that includes entry 852 representing an entry corresponding to a super block of type 2, wherein super blocks of type 2 have one or more physical blocks assigned thereto that have different block positions); or a fourth type state value, indicating that all physical blocks of a virtual block stripe corresponding to the fourth type state value are unavailable (Fig 8A-8C; ¶ [0105] - Table 842 is a table that includes entry 852 representing an entry corresponding to a super block of type 2, wherein super blocks of type 2 have one or more physical blocks assigned thereto that have different block positions), -46 -File: 77605usf wherein the first virtual block stripe remapping table comprises N plane columns corresponding to the N planes, wherein each of the N plane columns records mapping information of M physical blocks of a corresponding plane based on the first order (Fig 8B-C; ¶ [0108] – physical blocks of super blocks of type 2 are indexed according to the super block LBA {e.g. super block LBA 0} and plane {e.g. planes 0, 1, … N-1}), 5wherein each of the mapping information of the M physical blocks comprises: a first type mapping value, indicating that a physical block corresponding to the first type mapping value is not the bad physical block, and a physical address of the physical block corresponding to the first type mapping value is an original physical address (Fig 8A; ¶ [0104] – Table 842 is a table that includes entry 850-0 representing an entry corresponding to super blocks of type 1, wherein super blocks of type 1 share a common block position, and a single entry can be used to determine the physical location of all physical blocks of the super block);  10a second type mapping value, indicating that a physical block corresponding to the second type mapping value is a bad physical block on which the bad physical block remapping operation is performed, wherein the second type mapping value further indicates a physical address of a sacrificed physical block for fixing the physical block corresponding to the second type mapping value (Fig 8A-8C; ¶ [0105] - Table 842 is a table that includes entry 852 representing an entry corresponding to a super block of type 2, wherein super blocks of type 2 have one or more physical blocks assigned thereto that have different block positions; ¶ [0108] – each entry of LUT 844-1 includes LBA to PBA mapping information corresponding to a physical block assigned to a particular super block).
ASNAASHARI and MING may not explicitly disclose 15a third type mapping value, indicating that a physical block corresponding to the third type state value is a sacrificed physical block and is unavailable; or a fourth type mapping value, indicating that a physical block corresponding to the fourth type state value is a bad physical block on which the bad 20physical block remapping operation is not performed. 
However, KIM discloses a third type mapping value, indicating that a physical block corresponding to the third type state value is a sacrificed physical block and is unavailable (Col 5, Line 25 – ‘s1’ or ‘s2’; Col 5, Line 55 through Col 6, Line 3 – when data is written to a new {sacrificed} block, the status of the new block may change to s1 or s2); or a fourth type mapping value, indicating that a physical block corresponding to the fourth type state value is a bad physical block on which the bad 20physical block remapping operation is not performed (Col 5, Line 26 – ‘deleted’).  
ASNAASHARI, MING, and KIM are analogous art because they are from the same field of endeavor of memory storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ASNAASHARI, MING, and KIM before him or her, to modify the LUT of the combination of ASNAASHARI and MING to include block status indicators as taught by KIM.  A motivation for doing so would have been to provide information required for management of blocks (Col 4, Lines 33-41).  Therefore, it would have been obvious to combine ASNAASHARI, MING, and KIM to obtain the invention as specified in the instant claims.

With respect to Claims 3 and 11, the combination of ASNAASHARI and MING disclose the method/controller as claimed in each respective parent claim.
(Fig 8A; ¶ [0104] – Table 842 is a table that includes entry 850-0 representing an entry corresponding to super blocks of type 1, wherein super blocks of type 1 share a common block position, and a single entry can be used to determine the physical location of all physical blocks of the super block); a second type state value, indicating that a virtual block stripe corresponding to the second type state value contains one or more bad physical blocks fixed through performing the bad physical block remapping operation (Fig 8A-8C; ¶ [0105] - Table 842 is a table that includes entry 852 representing an entry corresponding to a super block of type 2, wherein super blocks of type 2 have one or more physical blocks assigned thereto that have different block positions); a third type state value, indicating that a virtual block stripe 15corresponding to the third type state value contains one or more physical blocks that are unavailable (Fig 8A-8C; ¶ [0105] - Table 842 is a table that includes entry 852 representing an entry corresponding to a super block of type 2, wherein super blocks of type 2 have one or more physical blocks assigned thereto that have different block positions); or a fourth type state value, indicating that all physical blocks of a virtual block stripe corresponding to the fourth type state value are unavailable (Fig 8A-8C; ¶ [0105] - Table 842 is a table that includes entry 852 representing an entry corresponding to a super block of type 2, wherein super blocks of type 2 have one or more physical blocks assigned thereto that have different block positions), wherein in the M index values, an index value corresponding to the first type 20state value is a first type index value (Fig 8A; ¶ [0104] - Entries of Table 842 corresponding to super blocks of type 1 use a single entry to determine the location of all physical blocks of a particular super block), and an index value corresponding to the second type state value, the third type state value, or the fourth type state value is a second type index value, wherein the second type index value comprises a positive integer not greater than M, wherein the second virtual block stripe remapping table comprises an index -48-File: 77605usf column and N plane columns corresponding to the N planes, the index column records P index values belonging to the second type index value among the M index values in the second virtual block stripe bitmap, P being less than or equal to M, wherein each plane column of the N plane columns records mapping 5information of P physical blocks of P virtual block stripes corresponding to the P index values (Fig 8A-C; ¶ [0105] – Entries of Table 842 corresponding to super blocks of type 2 use an entry comprising a table as depicted in Fig 8B or 8C to determine the physical location of each block of the super block on a per-block basis). wherein each of the mapping information of the M physical blocks comprises: a first type mapping value, indicating that a physical block corresponding to the first type mapping value is not the bad physical block, and a physical address of 10the physical block corresponding to the first type mapping value is an original physical address (Fig 8A; ¶ [0104] – Table 842 is a table that includes entry 850-0 representing an entry corresponding to super blocks of type 1, wherein super blocks of type 1 share a common block position, and a single entry can be used to determine the physical location of all physical blocks of the super block); a second type mapping value, indicating that a physical block corresponding to the second type mapping value is a bad physical block on which the bad physical block remapping operation is performed, wherein the second type mapping 15value further indicates a physical address of a sacrificed physical block for fixing the physical block corresponding to the second type mapping value (Fig 8A-8C; ¶ [0105] - Table 842 is a table that includes entry 852 representing an entry corresponding to a super block of type 2, wherein super blocks of type 2 have one or more physical blocks assigned thereto that have different block positions; ¶ [0108] – each entry of LUT 844-1 includes LBA to PBA mapping information corresponding to a physical block assigned to a particular super block); wherein the N plane columns of the second virtual block stripe remapping table records a total of N x P mapping information  (Fig 8B-C; ¶ [0108] – physical blocks of super blocks of type 2 are indexed according to the super block LBA {e.g. super block LBA 0, 1, … M-1 analogous to ‘P virtual block stripes’} and plane {e.g. planes 0, 1, … N-1 analogous to ‘N plane columns’}). 
ASNAASHARI and MING may not explicitly disclose a third type mapping value, indicating that a physical block corresponding to the third type state value is a sacrificed physical block and is unavailable; and 20a fourth type mapping value, indicating that a physical block corresponding to the fourth type state value is a bad physical block on which the bad physical block remapping operation is not performed.
However, KIM discloses a third type mapping value, indicating that a physical block corresponding to the third type state value is a sacrificed physical block and is unavailable (Col 5, Line 25 – ‘s1’ or ‘s2’; Col 5, Line 55 through Col 6, Line 3 – when data is written to a new {sacrificed} block, the status of the new block may change to s1 or s2); and 20a fourth type mapping value, indicating that a physical block corresponding to the fourth type state value is a bad physical block on which the bad 20physical block remapping operation is not performed (Col 5, Line 26 – ‘deleted’).  
ASNAASHARI, MING, and KIM are analogous art because they are from the same field of endeavor of memory storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ASNAASHARI, MING, and KIM before him or her, to modify the LUT of the combination of ASNAASHARI and MING to include block status indicators as taught by KIM.  A motivation for doing so would have been to provide information (Col 4, Lines 33-41).  Therefore, it would have been obvious to combine ASNAASHARI, MING, and KIM to obtain the invention as specified in the instant claims.

With respect to Claims 8 and 16, the combination of ASNAASHARI and MING disclose the method/controller as claimed in each respective parent claim.
ASNAASHARI and MING may not explicitly disclose wherein the writing further comprises:  15identifying an old virtual block stripe corresponding to old data based on the virtual block stripe management table after the second writing operation is performed if a logical address corresponding to the second writing operation already stores the old data; and updating a valid data count of the old virtual block stripe.
However, KIM discloses wherein the writing further comprises:  15identifying an old virtual block stripe corresponding to old data based on the virtual block stripe management table after the second writing operation is performed if a logical address corresponding to the second writing operation already stores the old data; and updating a valid data count of the old virtual block stripe (Col 7, Lines 53-55 – a block status may include a wear level count; Col 8, Lines 13-15 – wear level counts are incremented in response to a write to a unit).
ASNAASHARI, MING, and KIM are analogous art because they are from the same field of endeavor of memory storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ASNAASHARI, MING, and KIM before him or her, to modify the LUT of the combination of ASNAASHARI and MING to include wear level counts as taught by KIM.  A motivation for doing so would have been to track degradation of the flash memory (Col 1, Lines 30-36).  Therefore, it would have been obvious to combine ASNAASHARI, MING, and KIM to obtain the invention as specified in the instant claims.

Claims 4, 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASNAASHARI in further view of MING and YEH (US Patent 8.423,838).

With respect to Claims 4 and 12, the combination of ASNAASHARI and MING disclose the method/controller as claimed in each respective parent claim.
ASNAASHARI and MING may not explicitly disclose not fixing the jth physical block but recording the mapping information corresponding to the jth physical block in the virtual block stripe management table and 5ending the bad physical block remapping operation corresponding to the jth physical block in response to determining that there is no one or more physical blocks that are available and ordered after the jth physical block in the ith plane, wherein the mapping information corresponding to the jth physical block indicates that the jth physical block is a bad physical block that is not fixed.
However, YEH discloses not fixing the jth physical block but recording the mapping information corresponding to the jth physical block in the virtual block stripe management table and 5ending the bad physical block remapping operation corresponding to the jth physical block in response to determining that there is no one or more physical blocks that are available and ordered after the jth physical block in the ith plane, wherein the mapping information corresponding to the jth physical block indicates that the jth physical block is a bad physical block that is not fixed (Fig 8C – Step S813:NO; Col 14, Lines 13-17 – if there are no available units in the free area, then the step is continually executed; Col 1, Lines 52-53 – ‘write protect mode’).
ASNAASHARI, MING, and YEH are analogous art because they are from the same field of endeavor of memory storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ASNAASHARI, MING, and YEH before him or her, to modify the write procedure of the combination of ASNAASHARI and MING to include processing when replacement blocks are not available as taught by YEH.  A motivation for doing (Col 1, Lines 50-53).  Therefore, it would have been obvious to combine ASNAASHARI, MING, and YEH to obtain the invention as specified in the instant claims.

With respect to Claims 105 and 13, the combination of ASNAASHARI and MING disclose the method/controller as claimed in each respective parent claim.
ASNAASHARI and MING may not explicitly disclose not setting up a bad physical block table after the one or more bad physical blocks are identified, wherein physical addresses of the one or more bad physical blocks are identified by the virtual block stripe management table.
However, YEH discloses not setting up a bad physical block table after the one or more bad physical blocks are identified, wherein physical addresses of the one or more bad physical blocks are identified by the virtual block stripe management table (Col 12, Lines 29-33 – physical blocks not in the free area are associated with the replacement area; Col 13, Lines 13-16 – a replacement physical block queue table is maintained for physical blocks in the replacement area).
ASNAASHARI, MING, and YEH are analogous art because they are from the same field of endeavor of memory storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ASNAASHARI, MING, and YEH before him or her, to modify the LUT of the combination of ASNAASHARI and MING to include a replacement area table as taught by YEH.  A motivation for doing so would have been to identify and manage replacement blocks.  Therefore, it would have been obvious to combine ASNAASHARI, MING, and YEH to obtain the invention as specified in the instant claims.

Response to Arguments

Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued rejection in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 102/103
The applicant traverses the prior art rejection to Claims 1 and 9 on Pages 19-21 alleging cited prior art fails to disclose “identify one or more bad physical blocks in a block stripe among the M block stripes … performing a bad physical block remapping operation … to fix the one or more bad physical blocks in the block stripe to generate a fixed block stripe, wherein the fixed block stripe does not contain any unavailable physical block … performing a first writing operation under a multiple plane write mode based on the updated virtual block stripe management table … simultaneously performing sub-writing operations to write simultaneously the N pieces of target write data to the N target physical blocks of the fixed block stripe respectively” as amended in Claim and analogously in Claim 9.  In particular, the applicant alleges ASNAASHARI fails to disclose (1) a concept of performing the write operation under the multiple plane write mode based on the updated virtual block stripe management table and further alleges ASNAASHARI is silent about (2) the concept of performing simultaneously sub-writing operations as claimed.  With respect to (1), the Office respectfully notes the rejection of record cites ASNAASHARI at ¶ [0102] noting “an LBA can be received by a memory controller in association with a program operation, and a LUT may provide physical locations based on the received LBA”.  As such, ASNAASHARI teaches the LUT is used in association with a program (or ‘write’) operation in a memory with multiple planes (which meets the ‘multiple plane write mode’ limitation).  The Office respectfully notes the claims do not further limit what defines or differentiates the ‘multiple plane write mode’ from any other mode or when the particular mode is triggered vs not triggered.  As such, a ‘mode’ is merely a way of 
On Pages 21-23, the applicant presents a discussion regarding the new limitations incorporated into the independent claims in view of remarks presented in the Advisory Action mailed 3 August 2021.  While the applicant notes MING teaches splitting data to several blocks and writes the blocks simultaneously yet alleges “MING is silent about the concept of fixing the bad physical blocks in the block stripe to generate fixed block stripe with no unavailable physical block and/or a concept of performing a writing operation under the multiple plane write mode to write simultaneously the N pieces of target write data to the target N physical blocks of the fixed block stripe”, the Office notes the rejection of record does not rely on MING alone for fully disclosing the recited features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON W BLUST/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        

/E.T.L/Examiner, Art Unit 2137